Lanzinger, J.
{¶ 1} This certified conflict from the Twelfth District Court of Appeals asks us to decide whether an insurance policy definition is ambiguous and thus properly construed against the insurer. The term “insured” is defined as including “[a]ny other person occupying your covered auto who is not a named insured or insured family member for uninsured motorists coverage under another policy.” We hold that this definition of “insured” is not ambiguous.
Case History
{¶ 2} This case arises out of a claim for uninsured/underinsured motorist (“UM”) coverage for personal injuries resulting from an automobile accident. Appellee James Slattery and Linda Wohl were struck by a vehicle driven by Tyler Swinney. When the accident occurred, Slattery was driving Wohl’s car, in which she was a passenger.
{¶ 3} All parties involved were insured. Swinney was insured by Progressive Insurance Company, with a policy limit of $500,000 in liability coverage. Wohl had insurance with appellant Motorists Mutual Insurance Company (“Motorists”), with UM limits of $250,000 per person and $500,000 per accident. Slattery had automobile insurance through appellee American States Insurance Company, with UM limits of $12,500 per person and $25,000 per accident.
{¶ 4} Progressive, the tortfeasor’s insurer, offered its policy limit of $500,000 to settle Wohl’s and Slattery’s claims. Wohl and Slattery agreed to allocate Progressive’s payment so that Wohl received $499,999 and Slattery received $1. Because he received only $1 of the settlement, Slattery also instituted a claim against Motorists, the company insuring Wohl’s vehicle, for UM coverage. Motorists denied Slattery’s claim, arguing that he was not considered “an insured” for UM coverage under Wohl’s Motorists policy.
*278{¶ 5} Motorists, American States, and Slattery filed motions for summary judgment. The trial court granted American States’ and Slattery’s motions, ruling that R.C. 3937.18 as amended by 2001 Am.Sub.S.B. No. 97, effective October 31, 2001, required Motorists to cover Slattery as an insured for UM coverage under Wohl’s policy. Motorists appealed, and the Twelfth District Court of Appeals affirmed. The court of appeals did not rely on the trial court’s reasoning, but instead held that for the purposes of UM coverage, the definition of “insured” in Motorists policy was ambiguous and should be strictly construed against the insurer.
{¶ 6} The Twelfth District granted Motorists’ motion to certify a conflict with the Eighth District Court of Appeals’ decision in Safeco Ins. Co. of Illinois v. Motorists Mut. Ins. Co., 8th Dist. No. 86124, 2006-Ohio-2063, 2006 WL 1109770. The question certified is “Whether the definition of ‘insured’ as ‘any other person occupying your covered auto who is not a named insured or insured family member for uninsured motorist’s coverage under another policy’ is ambiguous and should be construed against the insurer to provide coverage for a permissive operator of a covered vehicle who is not a named insured or insured family member.” We recognized the conflict but declined to accept jurisdiction over Motorists’ separate appeal of the trial court’s interpretation of R.C. 3937.18.
Analysis
{¶ 7} At issue in this case is the UM endorsement included as part of Motorists’ insurance policy, which, like the one in Safeco, defines “insured” for the purposes of UM coverage to mean:
{¶ 8} “1. You or any family member.
{¶ 9} “2. Any other person occupying your covered auto who is not a named insured or an insured family member for uninsured motorists coverage under another policy.”
(¶ 10} The Twelfth District held that this definition was ambiguous, being reasonably subject to two different interpretations. The court stated that it was unclear what the phrase “for uninsured motorists coverage under another policy” referred to. Relying in part on the dissent in Safeco, the court of appeals determined that this phrase could modify “an insured family member” or “a named insured.” The court of appeals held: “ ‘It is quite clear that the qualifying prepositional phrase at the end of the policy sentence above modifies what immediately precedes it. It is not clear, however, that the qualifying tail reaches over and modifies what is on the other side of the “or.” ’ ” Wohl v. Swinney, 12th District No. CA2006-05-123, 2007-Ohio-592, 2007 WL 438255, at ¶ 20, quoting Safeco at ¶ 31 (Karpinski, J., dissenting).
*279{¶ 11} Unlike the dissent upon which the Twelfth District relied, the majority in Safeco did not discover any ambiguity in the definition of insured in Motorists’ UM endorsement. The Safeco majority had held that the interpretation advanced by the dissent was “not a reasonable construction of the contract and appears contrary to the intention of the parties.” 2006-Ohio-2063, at ¶ 19. The Eighth District therefore rejected any suggestion that the definition of “insured” was ambiguous and held that phrase “for uninsured motorists coverage under another policy” applied both to “an insured family member” and “a named insured.”
{¶ 12} Slattery and American States, appellees, urge us to adopt the reasoning of the Twelfth District and the dissent in Safeco and hold that the definition of insured found in Motorists’ UM endorsement is ambiguous. Their argument rests in part on the “last-antecedent rule.” This rule of construction states, “ ‘[RJeferential and qualifying words and phrases, where no contrary intention appears, refer solely to the last antecedent * * Indep. Ins. Agents of Ohio v. Fabe (1992), 63 Ohio St.3d 310, 314, 587 N.E.2d 814, quoting Carter v. Youngstown (1946), 146 Ohio St. 203, 209, 32 O.O. 184, 65 N.E.2d 63. Appellees contend that the phrase “for uninsured motorists coverage under another policy” must be interpreted to modify only “an insured family member” and not any other portion of the definition of an insured.
{¶ 13} However, in relying on the last-antecedent rule, appellees overlook the fact that the rule applies only when no contrary intention otherwise appears. Thus, if there is contrary evidence that demonstrates that a qualifying phrase was intended to apply to more than the term immediately preceding it, we will not apply the last-antecedent rule so as to contravene that intent. Before applying the last-antecedent rule, we must therefore examine the contract as a whole to determine whether any contrary intent appears. See Westfield Ins. Co. v. Galatis (2003), 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 11 (“When confronted with an issue of contractual interpretation, the role of a court is to give effect to the intent of the parties to the agreement. We examine the insurance contract as a whole and presume that the intent of the parties is reflected in the language used in the policy.” [Citations omitted]).
{¶ 14} When the Motorists policy in this case is viewed as a whole, it becomes clear that the intention of the parties was to narrowly define “insured” for UM coverage. The term “insured” is defined three separate times in the Motorist policy: it is defined in the contested UM section; it is also defined in the policy’s liability and medical payment sections. In both the liability and medical payment sections, the term “insured” is given a broad meaning. In the liability section, “insured” is defined to include the following:
{¶ 15} “1. You or any family member * * *.
*280{¶ 16} “2. Any person using your covered auto.”
{¶ 17} The definition in the medical payment section is similar and states that “insured” means:
{¶ 18} “1. You or any family member
{¶ 19} “ * * *
{¶ 20} “2. Any other person while occupying your covered auto.”
{¶ 21} These two broad definitions stand in contrast to the more limited definition of “insured” found in the UM section. The UM section is the only one that further restricts the category of persons occupying or using a covered auto. Interpreting the UM definition as appellees would have us do renders the language difference virtually meaningless. If the phrase “for uninsured motorists coverage under another policy” does not apply to “a named insured,” then the definition would not substantially differ from the definitions in the policy sections covering liability and medical payments, which define “insured” as including any other person either using or occupying a covered auto. Such an interpretation would also render superfluous the words “who is not a named insured,” since the term “other” already indicates that this portion of the definition applies to someone else rather than the named insured or a family member.
{¶ 22} When interpreting a contract, we will presume that words are used for a specific purpose and will avoid interpretations that render portions meaningless or unnecessary. See State v. Bethel, 110 Ohio St.3d 416, 2006-Ohio-4853, 854 N.E.2d 150, ¶ 50, quoting Farmers’ Natl. Bank v. Delaware Ins. Co. (1911), 83 Ohio St. 309, 94 N.E. 834, paragraph six of the syllabus. Appellees’ interpretation would render meaningless portions of the contract and require an internally inconsistent interpretation. We decline to hold that the language is ambiguous.
Conclusion
{¶ 23} When the insurance policy at issue here is viewed as a whole, it becomes clear that the definition of insured in the UM portion of the policy is intended to narrowly define who is considered an insured under that section. Because we find the definition of insured under the UM endorsement to be clear and unambiguous, we need not rely on the last-antecedent rule to aid in our interpretation. To rely on the rule would only confuse the issue by creating ambiguity where none exists.
{¶ 24} We therefore reverse the decision of the court of appeals and hold that the phrase “for uninsured motorists coverage under another policy” is unambiguous and applies to “a named insured” as well as “an insured family member.” As someone else who was occupying the covered auto but who was a named insured *281for uninsured motorist coverage under another policy (his own), Slattery was not an insured for UM coverage under Wohl’s Motorists policy.
Judgment reversed.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Pfeifer, J., dissents.